DETAILED ACTION
Response to Remarks
Drawing objections have been withdrawn due to amendment to claim 5 deleting the limitation “bracket”.
Claim objections have been withdrawn due to amendment to claim 5 deleting the limitation “stud” and amendment to claim 15 to resolve issues with antecedent basis.
Applicant has amended claims 1 and 16 to further define the primary anode insert as having a continuous outer surface, which has overcome previous rejection of claims 1 and 16 under 35 USC 103.
Reasons for Allowance
Reasons for Allowance:  Closest prior art is Schumacher (US-2012/0155988A1), which fails to disclose a fastener with a recess formed in the cap where an anode insert is disposed in the recess.  The anode insert is further defined as having a continuous outer surface which over comes prior art of Kwon, KR-101532622-B1.  While another prior art (Lowman, US Patent 8186921B2) discloses a fastener having a washer made out of polymer or thermoplastic elastomer materials and located in the recess to create a fluid-tight seal, it would not have been obvious to modify the prior art to have an anode insert disposed in the recess.  Prior art (Ishida, US Patent 9366278B2) discloses a fastener containing an unconductive resinous ring-shaped member 3 located under the head of the fastener, but does not teach an anode insert disposed in the recess.  Prior art (Kikawa, US Patent 6485242B1) fails to disclose a recess formed in the cap of the fastener.
Claims 1-6, 8, 12, 15-19 and 21-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677